           Case 2:20-cv-00311-JCC-MAT Document 45 Filed 11/20/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    TIMOTHY MARTIN,

10                                  Plaintiff,            CASE NO. C20-0311-JCC-MAT

11           v.
                                                          ORDER RE: PENDING MOTIONS
12    WASHINGTON STATE DEPARTMENT OF
      CORRECTIONS, et al.,
13
                                    Defendants.
14

15          Plaintiff proceeds with counsel in this civil matter removed from state court. (See Dkt. 1.)

16   He raises a state law negligence claim against the Washington State Department of Corrections

17   (DOC), and both a negligence claim and a 42 U.S.C. § 1983 claim against Jane and John Doe

18   defendants. (Dkt. 1-2.) His claims relate to his medical care while in DOC custody. (Id.)

19          Several motions are now pending before the Court, including Defendant’s Motion for

20   Summary Judgment (Dkt. 23), Plaintiff’s Motion to Continue the Summary Judgment Proceeding

21   and for Leave to Amend the Case Schedule (Dkt. 26), and Defendant’s Motion to Strike Plaintiff’s

22   Surreply (Dkt. 43). Having reviewed the motions, submissions in support and opposition to the

23   motions, and the remainder of the record, the Court now finds and concludes as follows:



     ORDER RE: PENDING MOTIONS
     PAGE - 1
            Case 2:20-cv-00311-JCC-MAT Document 45 Filed 11/20/20 Page 2 of 3




 1          (1)     Plaintiff’s Motion to Continue the Summary Judgment Proceeding and for Leave

 2   to Amend the Case Schedule (Dkt. 26) is GRANTED. The Court finds defendant’s Motion for

 3   Summary Judgment (Dkt. 23) properly deferred pursuant to Federal Rule of Civil Procedure

 4   56(d)(1) and good cause for modification of the scheduling order pursuant to Rule 16(b)(4).

 5   Plaintiff certainly could have proceeded with greater haste in requesting discovery. However, it

 6   remains that defendant filed its dispositive motion early in these proceedings, only a day after it

 7   first provided plaintiff with copies of records earlier described pursuant to Rule 26(a)(1)(A)(ii) and

 8   some five months prior to the February 19, 2021 discovery deadline. Defendant will not be unduly

 9   prejudiced by a delayed ruling on its motion.

10          Nor is the Court persuaded the delay would be futile. Defendant seeks dismissal of

11   plaintiff’s state and federal claims as barred by applicable statutes of limitations and because the

12   DOC is not a “person” subject to suit under 42 U.S.C. § 1983. Plaintiff denies the alleged bars to

13   his claims and seeks to identify individual defendants from information obtained through

14   discovery. The Court finds additional time warranted to allow for further development of facts

15   pertinent to plaintiff’s contention his claims are not barred under theories of continuing negligent

16   treatment and the continuing violation doctrine and the identification of Jane and John Doe

17   defendants in relation to his claims.

18          The Court modifies the scheduling order (Dkt. 18) with a December 4, 2020 deadline for

19   joining parties and amending pleadings and STRIKES the noting date for defendant’s Motion for

20   Summary Judgment (Dkt. 23). Defendant may, on or after December 7, 2020, request that the

21   Court re-note its existing Motion for Summary Judgment or submit a revised motion, and plaintiff

22   and defendant may respond and reply in accordance with the deadlines set forth in Local Civil

23   Rule (LCR) 7(d)(3). All other deadlines remain as set forth in the Order Setting Trial Date and



     ORDER RE: PENDING MOTIONS
     PAGE - 2
           Case 2:20-cv-00311-JCC-MAT Document 45 Filed 11/20/20 Page 3 of 3




 1   Related Dates. (Dkt. 18.)

 2          (2)     Defendant’s Motion to Strike Plaintiff’s Surreply (Dkt. 43) is GRANTED, as is

 3   defendant’s request to strike (Dkt. 39) portions of plaintiff’s reply in support of the motion to

 4   continue the proceeding and for leave to amend the case schedule (Dkt. 35). Counsel for plaintiff

 5   is advised to consult and comply with the Local Civil Rules in all future filings with the Court,

 6   including, but not limited to, LCR 7(g)(4) (“No response [to a surreply] shall be filed unless

 7   requested by the court.”)

 8          (3)     The Clerk is directed to send a copy of this Order to the parties and to the Honorable

 9   John C. Coughenour.

10          DATED this 20th day of November, 2020.

11

12                                                         A
                                                           Mary Alice Theiler
13                                                         United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23


     ORDER RE: PENDING MOTIONS
     PAGE - 3
